UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                              No. 97-4859



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DMITRY BRON,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Raymond A. Jackson, District Judge.
(CR-96-176)


Submitted:     February 26, 1998             Decided:   June 2, 1998


Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Andrew Michael Sacks, SACKS & SACKS, Norfolk, Virginia, for Appel-
lant.   Janet S. Reincke, OFFICE OF THE UNITED STATES ATTORNEY,
Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant filed an untimely notice of appeal. We dismiss the

appeal for lack of jurisdiction. The time periods for filing

notices of appeal are governed by Fed. R. App. P. 4. These periods

are "mandatory and jurisdictional." Browder v. Director, Dep't of

Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)). A defendant appealing his

criminal conviction must file his notice of appeal in the district

court within ten days after the entry of the judgment. Fed. R. App.

P. 4(b).

     The district court entered its order on October 8, 1997.

Appellant's notice of appeal was filed on October 30, 1997. Appel-

lant's failure to file a timely notice of appeal or to obtain

either an extension or a reopening of the appeal period leaves this

court without jurisdiction to consider the merits of Appellant's

appeal. We therefore dismiss the appeal. We grant Appellant's mo-

tion to extend time to file his response to the Government's motion

to dismiss. We deny counsel's motion to withdraw, Appellant's

motions to relieve counsel and to obtain copies of his presentence

report and transcripts, and the Government's motion to dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                2
    DISMISSED




3